         Case 1:18-cr-00879-SHS Document 278 Filed 12/08/20 Page 1 of 2


BSF
                        BOIES                                           CRAIG WENNER
                        SCHILLER                                        Tel.: (212) 909-7625
                        FLEXNER                                         E-mail: cwenner@bsfllp.com


                                                                        December 7 2020

BYECF
                                                                                       MEMO ENDORSED
Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street, Room 1010
New York, New York 10007

       Re:      United States v. Ariel Jimenez, et al., Case No. 18 Cr. 879 (SHS)

Dear Judge Stein:

       We represent defendant Ariel Jimenez and write to respectfully request that the Court
modify the terms of Mr. Jimenez's release to permit him to leave his home without prior
authorization from Pretrial Services for medical emergencies relating to his domestic partner­
who is nine-months pregnant and at a high risk for complications-or their expected newborn, so
long as Mr. Jimenez notifies Pretrial Services as soon as possible. The Government consents to
our request, and Pretrial Services raises no objection and will defer to the Court.

        The Court most recently modified the terms of Mr. Jimenez's release to permit him to leave
his home with the prior approval of Pretrial Services in order to conduct job interviews. [ECF No.
237.] Mr. Jimenez is grateful for the work opportunities that he has so far pursued, but
unfortunately, he had not yet secured a job offer. Meanwhile, as Pretrial Services authorized me
to report, Mr. Jimenez has remained in full compliance with his bail conditions. Mr. Jimenez hopes
that through his strict compliance with the terms of his release, he will be able to continue to
demonstrate that the Court's trust in him has not been misplaced.

         Presently, Mr. Jimenez resides at home with his domestic partner, who is nine-months
pregnant. Mr. Jimenez has provided us-his counsel-with copies of medical records from her
physician explaining that the circumstances of her high-risk pregnancy and her own independent
health complications. The doctor's instructions include, among other things, that she not lift any
object weighing more than one pound. (Given the sensitive personal nature of these records, we
have not attached them to our application, but we can make them available to the Court if
requested.) Consequently, Mr. Jimenez's domestic partner has been significantly impaired in her
ability to care for herself and the pregnancy. We are also mindful of the post-partum care that will
be required for her and the newborn, and so we are structuring our request with that mind.




                             BOIES SCHILLER FLEXNER                       LLP

        55 Hudson Yards. New York. NY 10001 I (t) 212.446.2300 I (f) 212.446.2350 I www.bsfllp.com
           Case 1:18-cr-00879-SHS Document 278 Filed 12/08/20 Page 2 of 2


BSF
                     BOIES
                     SCHILLER
      �              FLEXNER


        We have conferred with the Government and Pretrial ervices and the pa1ties and Prettial
 ervices agree that Mr. Jimenez's cmrnnt bail conditions pennit him to leave his home with prior
approval of Prettial ervices to run necessa1y e1Tands such as going to the groce1y store or the
phannacy, so long as he spends no more than 2 hours mnning these e1rnnds. The parties and
Pretrial Services also agree that Mr. Jimenez's current conditions permit him to attend medical
appointments for his partner and/or their child, again so long as he obtains preapproval.

       However, Mr. Jimenez's current conditions do not permit him to leave the home without
preapproval for medical emergencies for his partner or their child. Urgent medical care may be
needed for Mr. Jimenez's partner or their newborn at times when it is impracticable to secure
preapproval from Prettial Services, such as with the birth itself or when time is of the essence.

       Accordingly, we respectfully request that the Court permit Mr. Jimenez to leave his home
for medical emergencies relating to his partner and/or their child when preauthorization is not
possible, so long as he notifies Prettial Services as soon as possible. Again, the Government
consents to this request.

       We thank the Court for its consideration.

                                                           Respectfully,

                                                           Isl Craig Wenner
                                                           Craig Wenner

Copy to:

AUSAs Daniel Nessim, Ni Qian, and Marguerite Colson (via ECF)
Prettial Services Officer Bernisa Mejia (via email)
                                     Request granted.

                                     Dated: New York, New York
                                            December 8, 2020




                                               2
